Citation Nr: 0202295	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  95-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Whether clear and unmistakable error (CUE), as defined by 
38 C.F.R. 3.105(a) (2001), was made in a May 11, 1944 rating 
decision, wherein the M&ROC assigned a 30 percent evaluation 
for dementia praecox, paranoid type.  

(The issues of entitlement to an evaluation in excess of 50 
percent for paranoid type schizophrenia and a total 
disability evaluation for compensation purposes on the basis 
of individual unemployability (TDIU) are addressed in a 
separate decision).  


REPRESENTATION

Veteran represented by:	[redacted]


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
April 1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC).  

This matter was previously remanded by the Board in August 
1999 and March 2001.  

The veteran provided oral testimony before the undersigned 
Member of the Board in October 2001, in Fort Harrison, 
Montana via VideoConference, a transcript of which has been 
associated with the claims file.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The veteran has failed to allege any kind of error of 
fact or law in the May 1944 rating decision, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  



CONCLUSION OF LAW

A valid claim of CUE in the May 11, 1944 M&ROC rating 
decision has not been presented.  38 U.S.C.A. § 5109A (West 
1991 & Supp. 2001); 38 C.F.R. § 3.105(a) (2001); Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  That is, he has been notified of his procedural and 
appellate rights, has been provided with the laws and 
regulations pertinent to his CUE claim, and has been afforded 
the opportunity to present arguments in favor of his claim.  
38 U.S.C. § 5103 (West Supp. 2001).  

Given the nature of a claim to revise an earlier decision 
based upon CUE, VA has no further duty to notify the veteran 
of the evidence required to substantiate his appeal or to 
assist him in developing evidence, in that no reasonable 
possibility exists that such assistance would aid him in 
substantiating his claim, since the evaluation of such a 
claim is based upon the record as it was constituted at the 
time of the decision as to which revision is sought.  In 
addition, because the veteran has failed to raise a valid 
claim of CUE, there is no reasonable possibility that further 
development of such claims could aid in substantiating them.  

The Board believes this conclusion to be consistent with the 
recent holding of the United States Court of Appeals for 
Veterans Claims in Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the duties specified in the 
VCAA are not applicable to allegations of CUE in a prior 
Board decision); see also Dobbin v. Principi, No. 99-1461 
(U.S. Vet. App. Dec. 11, 2001).  


Factual Background

Pertinent service medical records reveal that the veteran was 
diagnosed with dementia praecox while he was in the service.  
In November 1942 he attacked a shipmate with a monkey wrench, 
believed he was being persecuted, and that "they" were trying 
to steal his inventions.  Examination revealed impulsive and 
unpredictable behavior, auditory and visual hallucinations, 
and he claimed to be able to predict the future.  Insight and 
judgment were absent, and memory, attention, and 
comprehension were found to be impaired.  It was also noted 
that he was confused at times and disoriented, asocial, and 
preoccupied with his various inventions.  It was concluded 
that he was psychotic, "a menace," and was in need of 
institutional care.  He was determined to be unfit for 
service and was released.  It was also indicated that the 
"[p]robable future duration" was permanent.  The record 
indicates that he was discharged in April 1943.  

In April 1943 the veteran submitted a claim for compensation 
or pension.  He reported recently being hospitalized at the 
United States Public Health Service.  Another claim was 
submitted in December 1943.  

In May 1943 the M&ROC received a notice from the United 
States Public Health Service noting that the veteran was 
discharged from their hospital in May 1943.  

The M&ROC subsequently received multiple letters documenting 
that the veteran was hospitalized while he was still enlisted 
in the service.  

In November 1943 a VA Field Examination was conducted.  
Several witnesses were interviewed.  WJB reported knowing the 
veteran since grade school and opined that he was subnormal 
mentally.  He stated that the veteran took twice as long as 
others to complete his work.  He opined that his mind seemed 
better prior to his discharge from the military.  He further 
noted no difference in the veteran's current behavior from 
his behavior prior to enlistment.  

OKM, a teacher of the veteran, observed that the veteran 
would not get along if he did not get his way, but would get 
along if he did get his way.  He opined that he "is and has 
been" mentally handicapped.  He opined that if he were fit 
for anything, it would be something of a mechanical nature.  
He opined that the veteran was dangerous to be at large.  

DLJ reported instructing the veteran and observing that he 
could not perform tasks that required using his brain, but 
worked fairly well with his hands.  He observed no difference 
in his mental condition prior to and after his time in the 
military.  

ASB reported knowing the veteran his entire life.  He 
reported that the veteran "never was all there and was of a 
very mean temperament."  He recalled the veteran going up to 
a person on the street and kicking him in the shins.  He also 
recalled the veteran hurling a rock at his mother.  He 
reported that these actions covered the period when he first 
started school until the time he went into the service.  

GG opined that the veteran "was not all there" and was very 
low mentally.  He opined that his temperament was the same 
after service as it was prior to the service.  

AF reported being a teacher of the veteran in the fourth, 
fifth, seventh, and eighth grades.  She recalled him having a 
very low I.Q., and that he had a reputation of chasing people 
with knives.  She recalled that he had been an emotional 
problem, always had bad relations with other children, and 
did not get along with the children.  She also recalled that 
he went into a "regular fit" and lost control of himself when 
teased.  She stated that he seemed mechanically inclined.  

BK, classmate of the veteran, reported that the veteran was 
"a blank" in school.  He reported that the veteran could do 
things with his hands and that he became very violent when 
aroused.  He opined that he seemed the same as he was prior 
to enlisting in the service.  

EGR, another teacher of the veteran opined that the veteran 
was a "moron," but that he was quiet and got along well with 
her.  She reported that he was courteous and polite at 
parties.  However, she also recalled that the veteran later 
"took a shot" at his wife during a disagreement.  She 
indicated that he had difficulty with his schoolwork.  

OB reported that children would chase the veteran, causing 
him to lose his temper and become violent.  She recalled that 
he could not read, and could not write legibly.  She opined 
that he was "too dumb to learn."  She opined that he was 
unsafe to be at large.  She noted that his parents would not 
admit that anything was wrong with him.  

FC, a hotel employee, stated that the veteran was mentally 
weak, could not follow instructions, and could not handle a 
job as a bellhop.  

JD and OK also reported that the veteran was slow mentally.  
OK noted no change in his condition since returning from the 
service.  

Review of the veteran's history revealed that he had no 
steady work since discharge.  His home environment was 
described as good.  It was noted that the veteran had been 
visiting around town and had no trouble mixing with others.  
It was observed that the veteran had trouble relaxing.  It 
was reported that he did not socialize as much as he did in 
high school; however, it was observed that he seemed to be 
getting along well with the public.  

In January 1944 a VA physical examination was conducted.  No 
findings concerning the veteran's mental status were made.  

In February 1944 the M&ROC granted service connection for 
dementia praecox, with the assignment of a 70 percent 
evaluation, effective July 13, 1943.  He was found to be 
incompetent.  




In May 1944 the Chief Attorney noted that he had arranged for 
another VA examination because the veteran's father had 
asserted that his son did not need a guardian and that both 
the veteran and his father would rather surrender the claim 
for the payment of pension than to have a guardian appointed.  
The results of the field examination are described in the 
following paragraphs.  A similar statement was written in 
April 1944.  

In May 1944 another field examination was conducted.  The 
veteran's father opined that the veteran was perfectly 
competent to handle his own affairs.  He also did not want 
his son's name to be published as being incompetent in the 
local public records.  

It was noted that the veteran was currently employed at a 
department store firing a boiler and performing other work 
around the store.  It was noted that he was getting along 
nicely and had settled down considerably since becoming 
employed.  It was noted that he was taking care of all his 
own affairs and was spending his own money.  He had few 
social activities but did go to shows and to the skating 
rink.  

LE, manager of the store where the veteran was employed, 
found the veteran to be trustworthy and competent.  He opined 
that the veteran was able to care for his own finances.  

JCF reported knowing the veteran for "sometime" and opined 
that he was settling down and could be trusted to spend and 
care for his own money under his father's supervision.  

DVP, another manager, reported that the veteran was 
trustworthy, reliable, and could see no reason why he could 
not handle his own funds.  DH, an employee of the store where 
the veteran worked, offered the same information.  

RDB, manager of two theaters, reported that the veteran had 
spent time in his projection rooms learning to operate the 
motion picture machine.  He opined that the veteran was 
trustworthy and quite mechanically inclined.  He reported 
having the veteran repair radios for him.  He reported that 
the veteran always handled his own affairs, and concluded 
that he was competent in every way.  

Mr. and Mrs. GG reported seeing the veteran every day.  They 
opined that he had settled down considerably since his return 
from the service, and found him to be capable of handling his 
own affairs.  

The veteran was not interviewed during the May 1944 field 
examination.  

In a May 11, 1944 rating decision, it was indicated that the 
previous February 1944 rating decision was being reconsidered 
pursuant to Department of Veterans Regulation 1201(E) (this 
regulation pertained to the consideration of new and material 
evidence as part of the original claim if submitted within 
the appeal period).  

It was determined that the February 1944 rating decision was 
confirmed and continued with the "[f]ollowing [a]ddition."  
The M&ROC found that the veteran's mental condition had 
materially improved since the previous February 1944 rating 
decision, "causing a decrease in his rating of 70% 1933(S) to 
30% 1933(s) from May 2, 1944 date of report."  He was also 
found to be competent.  Effective May 2, 1944, a 30 percent 
evaluation for dementia praecox was assigned.  

In November 1948, the M&ROC reduced the rating for dementia 
praecox to noncompensable, as a recent examination had found 
the disorder to be in remission.  

During the May 1995 local hearing, the veteran submitted an 
informal claim for CUE.  It was generally contended that the 
M&ROC erred in its "reduction of his benefits" from 70 
percent to 30 percent.  Tr., p. 1.  




The veteran's spouse appeared to contend that the reduction 
was a violation of federal statutes, rules, and regulations.  
Tr., p. 8.  She cited to a variety of statutes, but made no 
specific contention at this point as to the error being 
alleged.  Tr., pp. 8-9.  

It was later contended that the M&ROC's reduction of the 
evaluation of dementia praecox in May 1944 was erroneous 
because the evidence did not establish that such a reduction 
was warranted.  In particular, it was contended that the May 
1944 rating decision was based on a May 1944 field 
examination that was contradicted by the previous November 
1943 field examination and by the results of the January 1944 
VA examination that supported that he was incompetent.  In 
addition, it was noted that the veteran was not even present 
at the May 1944 field examination.  In general, it was 
contended that VA failed to consider the best interests of 
the veteran when it reduced his disabilities.  Tr., p. 10.  

In April 1995 the M&ROC received lay statements from people 
who knew the veteran, and opined, in pertinent part, that the 
veteran was unable to hold a job following his discharge from 
service and that he was cared for by his parents.  

In June 1995 the veteran submitted a claim of CUE in the 
M&ROC's reduction of his disability rating in May 1944.  

Submitted with this claim was a typewritten memorandum 
outlining various contentions.  In general, it was contended 
that the decision to reduce the rating of the veteran's 
dementia praecox should be reversed because such a decision 
was clearly erroneous; because the Chief Attorney and the 
veteran's father colluded to deny the veteran benefits that 
were due him; and because the actions of the rating board 
were arbitrary, capricious, an abuse of discretion, and not 
in accordance with the law.  

It was specifically contended that the January 1944 VA 
examination and first social survey established that the 
veteran was incompetent, and that the second social survey 
upon which the reduction was predicated was orchestrated by 
the veteran's father, and that it did not include an 
interview with the veteran, as he was "conspicuously absent."  
It was contended that the reduction of the rating to 30 
percent based on the second social survey denied the veteran 
due process of law.  

It was also contended that the reduction was clearly 
erroneous based on an incomplete social survey for which the 
veteran was not even present, no psychological reexamination 
prior to reduction, and complete disregard of the total 
record of medical information and previous social survey.  

It was contended that the second social survey did not 
constitute psychological evidence of sustained and material 
improvement as was allegedly required by the rating code.  
Submitted with this statement was a copy of the 1933 Schedule 
of Ratings for Neuropsychiatric Disabilities, which was the 
basis of the evaluation of the veteran's dementia praecox in 
the May 1944 rating decision.  

In August 1995 the M&ROC denied the claim of CUE.  A notice 
of disagreement (NOD) was submitted by the veteran's spouse 
(also his Power of Attorney) in which it was generally 
contended that the reduction of the evaluation was unlawful 
and must be restored.  It was also contended that all of the 
VA decisions since the veteran's discharge were wrong.  She 
generally accused the "Regional Rating Board Officers [of 
participating] in a collaborative conspiracy to deceive and 
defraud [the veteran] of his Fifth Amendment Property 
Interest Rights to Service Connected PERMANENT-Total "NERVOUS 
CONDITIONS.""  It was further alleged that this rating board 
used the "Secret Adjudication Manual M21-1" to punish the 
veteran by reducing his rating.  

The veteran's spouse also contended that unlawful due process 
violations were executed through the M&ROC's "total 
disregard" of 38 C.F.R. §§ 4.1, 4.16, 3.344, 4.18, 4.6, 
3.307, 3.326, 4.40, and 3.303 (1988).  



In September 1995 the veteran's spouse submitted a lengthy 
lay statement in which she appeared to initially contend that 
CUE was committed due to the fact of the veteran's 
unemployability at the time of the reduction.  She then 
contended that unlawful references were made to the 1933 
Diagnostic Code.  She then went on to generally refer to 
examples of other alleged misdeeds committed by VA, including 
the Board.  

In one apparent indirect reference to CUE, the veteran's 
spouse asserted that the decision to reduce the rating of the 
veteran's psychiatric disorder should be reversed because the 
Chief Attorney and the veteran's father had colluded to deny 
the veteran his benefits.  She generally contended that the 
reduction was arbitrary, capricious, an abuse of discretion, 
and not in accordance with the law.  Similar contentions were 
made by the veteran's spouse in October 1995.  She again 
generally cited to a variety of law and case law in support 
of her contentions.  

Various other general assertions of the nature described 
above were subsequently submitted on multiple occasions by 
the veteran's spouse.  Additional lay statements were also 
received in June 1999 discussing the veteran's employability.  

In July 1999 the veteran's spouse reiterated some CUE 
assertions.  She contended that the reduction was erroneous 
because it was based on an incomplete social survey, no 
psychological reexamination, and complete disregard of the 
total record of medical information, including the previous 
social survey.  She subsequently contended that the rating 
reduction was an unlawful violation of 38 C.F.R. §§ 4.40, 
4.45, and 38 U.S.C.A. § 7104.  

In October 2000 the veteran's spouse submitted a lengthy 
typewritten document in which she attempted to set out a 
variety of assertions.  With respect to CUE, she appeared to 
contend that the M&ROC's reduction was unlawful and 
unconstitutional because it constituted cruel and unusual 
punishment.  

She further contended that civil and criminal actions were 
committed by the M&ROC in its conspiring to deceive and 
defraud the veteran through "ruthless, malicious, intentional 
and repetitious violations of RULES AND REGULATIONS for more 
than 50 years in the commissions of cruel and painful "CLEAR 
AND UNMISTAKABLE ERRORS" with conspiracy of Silence on the 
"EQUITABLE RELIEF DOCTRINE", 38 U.S.C. Section 210 
(c)(2)(3)."  

The veteran's spouse contended that his employment history 
established that he met the requirements of unemployability 
as set forth in 38 C.F.R. § 4.18 since his discharge from 
service.  She contended that there was no plausible basis for 
the RO not to find that the veteran was not at least 70 
percent disabled.  

The veteran's spouse went on to contend that the reduction of 
his rating for schizophrenia should be reversed because the 
reduction was arbitrary, capricious, an abuse of discretion, 
and not in accordance with the law.  She also contended that 
CUE was committed through willful and intentional violations 
of rules and regulations.  

She appeared to contend that CUE was committed through the 
reduction of the 70 percent rating without affording a 
personal hearing and without scheduling a VA mental 
examination first.  She also appeared to imply that the M&ROC 
had violated 38 U.S.C.A. §§ 1155, "7104(a)(c)(d)(I)" and 38 
C.F.R. §§ 4.40 and 4.45 in reducing the evaluation.  

The veteran's spouse also appeared to contend that the M&ROC 
did not consider all evidence of record prior to reducing the 
rating, as was required by law.  She cited to Schafrath v. 
Derwinski, 1 Vet. App. 580 (1991) as well as other decisions 
in support of this proposition.  

In October 2001 a hearing was held before the Board.  During 
this hearing the veteran's spouse contended that the veteran 
was unable to work due to his schizophrenia after his 
discharge from the military, and indicated that the M&ROC's 
decision to reduce the rating for this disability was in 
error.  Tr., p. 4.  

Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2001), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2001).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (2001).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  



A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error occurred and how the outcome 
would have been manifestly different.  Similarly, broad-brush 
allegations of failure to follow the regulations or failure 
to give due process, or any other general, non-specific claim 
of error cannot satisfy the stringent pleading requirements 
for the assertion of CUE.  See Fugo, 6 Vet. App. at 44-45.  

Where a claimant fails to reasonably raise a CUE claim as set 
forth above, there is no requirement to address the merits of 
the issue.  Fugo, 6 Vet. App. at 45.  

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the M&ROC evaluated 
the facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  

Evidence that was not of record at the time of the decision 
cannot be used to determine if clear and unmistakable error 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).



Analysis

Turning to the merits of the appeal, the Board notes that the 
veteran did not file an appeal within one year of the 
notification of the May 1944 rating decision.  Therefore, 
that decision is final.  See Veterans Regulation No. 2(a), 
Part II, Par. III; Department of Veterans Affairs Regulation 
1008 (effective January 25, 1936 to December 31, 1957).

Determinations which are final and binding will be accepted 
as correct in the absence of CUE.  38 C.F.R. § 3.105.  

After a careful review of the record, the Board concludes 
that the veteran has not reasonably raised a claim of CUE 
with respect to the May 1944 rating decision.  

As indicated above, the record is filled with voluminous 
assertions submitted primarily by the veteran's spouse.  Some 
of these assertions contain allegations of error.  

Briefly, it has been asserted that CUE was committed because: 

(1) Such a reduction was a violation of federal laws, rules, 
regulations, and case law; 

(2) the evidence of record did not justify and in fact was 
against such a reduction, as it demonstrated that the 
veteran was unemployable; 

(3) the Chief Attorney and veteran's father had colluded to 
deny the veteran of benefits;

(4) the actions of the rating board were arbitrary, 
capricious, an abuse of discretion, and not in accordance 
with the law; 




(5) the reduction constituted cruel and unusual punishment 
and therefore was unlawful and unconstitutional;

(6) of a 'conspiracy of silence' regarding the equitable 
relief doctrine of 38 U.S.C.A. § 210;  

(7) the May 1944 field examination was inadequate, the M&ROC 
failed to obtain a psychiatric examination prior to 
reducing the rating for dementia praecox, and failed to 
afford a personal hearing; 

(8) the M&ROC disregarded the other evidence of record in 
making its decision; and

(9) the M&ROC disregarded and/or violated 38 U.S.C.A. 
§§ 1155 and 7104, and 38 C.F.R. §§ 3.303, 3.307, 3.326, 
3.344, 4.1, 4.2, 4.6, 4.16, 4.18, 4.40, and 4.45 in making 
its decision.  

For reasons that will be set forth below, the above-listed 
CUE theories are invalid.  In general, they are not valid CUE 
claims because no specific contentions of how the law in 
existence at the time of the May 1944 decision was misapplied 
have been presented in any of them.  

Nor has the appellant presented persuasive reasons as to how 
any of the alleged errors, if true, would have resulted in a 
manifestly different outcome but for the alleged error. See 
Eddy, supra.  

In particular, the first, fourth, and fifth theories did not 
even cite to the specific law that was allegedly misapplied.  
Similarly, the third theory cited to no alleged error of law 
or fact committed by the M&ROC in its May 1944 decision; it 
only referred to the actions of the veteran's father and the 
actions of a Chief Attorney.  



While a law was cited to in the sixth theory concerning the 
equitable relief doctrine, no specific contention as to how 
this doctrine or law was misapplied by the M&ROC in its May 
1944 decision, presuming that it even existed in the same 
form as the statute cited to by the veteran's spouse.  

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. 
App. at 44-45.  

The second theory (as listed above) that the evidence of 
record did not justify and in fact was against such a 
reduction, as it demonstrated that the veteran was 
unemployable, is nothing more than asking the Board to 
reweigh the evidence in favor of a higher evaluation than 
what was assigned by the M&ROC in the May 1944 decision.  
Asking the Board simply to reweigh the evidence can never 
rise to the stringent definition of CUE under 38 C.F.R. 
§ 3.105(a).  See Fugo, supra.  

The seventh theory (as listed above) that the M&ROC committed 
CUE in the May 1944 decision by failing to obtain a 
psychiatric examination and to afford a personal hearing 
prior to issuing the decision, and by its reliance on an 
inadequate field examination is not a valid CUE claim because 
they are nothing more than assertions regarding the duty to 
assist or an alleged failure to assist the veteran.  An 
alleged failure in the duty to assist cannot serve as a basis 
for a claim of CUE.  Dixon v. Gober, 14 Vet. App. 168, 172 
(2000); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  

Furthermore, the allegation that the M&ROC erroneously relied 
upon the May 1944 field examination also amounts to a 
disagreement with how the M&ROC weighed the evidence, which, 
as stated above, cannot constitute a valid CUE claim.  Fugo, 
supra.  

With respect to the theory that the M&ROC failed to consider 
all the evidence of record in its May 1944 decision, 
particularly the previous psychiatric examination and field 
examination, the Board notes that in evaluating rating 
decisions prior to the passage of the Veterans' Judicial 
Review Act (VJRA), Pub. L. No. 100-687, 102 Stat. 4105 
(1988), the M&ROC was not required to include a comprehensive 
statement of the reasons or bases for a decision, as it must 
now provide.  See Department of Veterans Health Care 
Personnel Act, Pub. L. No. 102-40, § 402(b)(1), 105 Stat. 238 
(1991) (codified at 38 U.S.C. § 5104(b)); see generally 
Crippen v. Brown, 9 Vet. App. 412, 420-21 (1996); see also 
Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding 
that the M&ROC is not required to include a discussion of 
every piece of evidence in its decision).  

Furthermore, there is a presumption of regularity which holds 
that government officials are presumed to have properly 
discharged their official duties, including VA officials.  
Unless rebutted by clear evidence to the contrary, the M&ROC 
is presumed to have considered all of the evidence of record 
at the time of the decisions in question.  Baldwin v. West, 
13 Vet. App. 1, 5-6 (1999); see also Crippen v. Brown, 9 Vet. 
App. 412, 421 (1996).  

In this case, clear evidence has not been submitted 
demonstrating that the M&ROC failed to consider or 
disregarded the evidence of record at the time the decisions 
were made.  It has only been generally contended that medical 
evidence was disregarded without providing clear evidence 
that the M&ROC in fact failed to consider highly probative 
evidence.  Therefore, this CUE theory must fail.  

Finally, as noted above, it has been contended that the M&ROC 
disregarded or violated a variety of laws and regulations in 
reducing the evaluation for schizophrenia from 70 percent to 
30 percent in its May 1944 rating decision, including 
38 U.S.C.A. §§ 1155 and 7104, and 38 C.F.R. §§ 3.303, 3.307, 
3.326, 3.344, 4.1, 4.2, 4.6, 4.16, 4.18, 4.40, and 4.45 in 
making its decision.  The appellant has also cited to Court 
precedent for the proposition that reductions are unlawful.  

The Board finds this CUE theory to be invalid because the 
laws and regulations, as cited to, including the Court 
precedent cited to, were not in existence at the time of the 
May 1944 rating decision.  No citation was made to a law that 
was in existence at the time of this decision.  In fact, the 
relevance of many of the above laws is questionable.  

Regardless, because the above laws, regulations, and case 
law, as cited to, were not in existence at the time of the 
May 1944 rating decision, the Board finds that the CUE 
theories based on the violation or disregard of such cited 
laws, regulations, and case law cannot constitute a valid CUE 
claim.  See Russell, supra (a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question (emphasis added)).  

Because the veteran has failed to reasonably raise a valid 
CUE claim with respect to the May 1944 rating decision, there 
is no need to address the issue of CUE with respect to this 
decision on the merits.  Fugo, 6 Vet. App. at 45.  
Accordingly, the claim is denied because of the absence of 
legal merit or lack of entitlement under the law.  See 
Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

No valid claim for CUE in the May 11, 1944 M&ROC rating 
decision has been presented.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

